

Exhibit 10.2







--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
________________________________________
by and between






CITIBANK, N.A.
as the Seller






and






DISCOVER BANK
as the Buyer














________________________________________
Dated as of August 31, 2011



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
DEFINITIONS, ACCOUNTING TERMS AND INTERPRETATIONS
 
 
 
Section 1.1
Defined Terms
2
Section 1.2


Computations of Time Periods
2
Section 1.3


Accounting Terms and Principles
2
Section 1.4
Certain Terms
2
 
 
 
ARTICLE II
PURCHASE AND SALE
 
 
 
Section 2.1
Purchase and Sale of the Aquired Assets
3
Section 2.2
Intent and Characterization
5
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 3.1
Representations and Warranties of each Party
5
Section 3.2
Additional Representations and Warranties of the Seller
7
Section 3.3
Additional Representations and Warranties of the Buyer
8
 
 
 
ARTICLE IV
CLOSING
 
 
 
Section 4.1
Closing
8
 
 
 
ARTICLE V
CONDITIONAL PRECEDENT
 
 
 
Section 5.1
Conditions to the Obligations of the Buyer
9
Section 5.2
Conditions to the Obligations of the Seller
9
Section 5.3
Closing Documents
10
 
 
 
ARTICLE VI
COVENANTS
 
 
 
Section 6.1
No Public Announcements
11
Section 6.2
Conduct of Business
11
Section 6.3
Seller Actions
11

--------------------------------------------------------------------------------




Section 6.4
Tax Matters
12
Section 6.5
Exclusivity
12
Section 6.6
Notification of Certain Matters
13
Section 6.7
Appropriate Action
13
Section 6.8
Further Assurances
13
Section 6.9
Right of First Offer
13
Section 6.10
Confidential Information
14
Section 6.11
Nonpublic Personal Inforamtion
15
Section 6.12
Access to Information
16
Section 6.13
Borrower Communications
16
 
 
 
ARTICLE VII
INDEMNIFICATION
 
 
 
Section 7.1
Liability of the Buyer and the Seller; Indemnities
16
Section 7.2
Remedies Exclusive
17
Section 7.3
Mitigation
18
 
 
 
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
 
 
 
Section 8.1
Termination
18
Section 8.2
Effect of Termination
18
Section 8.3
Amendment
19
Section 8.4
Waiver
19
Section 8.5
Survival
19
 
 
 
ARTICLE IX
MISCELLANEOUS
 
 
 
Section 9.1
Assignments
19
Section 9.2
Costs and Expenses
20
Section 9.3
Relationship of Parties
20
Section 9.4
Notices, Etc.
20
Section 9.5
Governing Law
21
Section 9.6
Entire Agreement; No Third Party Beneficiaries
21
Section 9.7
Submission to Jurisdiction; Service of Process
21
Section 9.8
Waiver of Jury Trial
22
Section 9.9
Severability
22
Section 9.10
Article and Section Titles
23
Section 9.11
Execution in Counterparts
23
 
 
 
 
 
 

--------------------------------------------------------------------------------




APPENDICES
Appendix A
Definitions
25
Appendix B
Represenations and Warranties with Respect to the Acquired Assets
32
Appendix C
Power of Attorney and Blanket Endorsement
34
Appendix D
Form of Bill of Sale, Assignment and Assumption Agreement
36




--------------------------------------------------------------------------------




This ASSET PURCHASE AGREEMENT (as the same may be amended or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”), dated
as of August 31, 2011 (the “Commitment Date”) is entered into by and between (i)
Citibank, N.A., a national banking association, as the Seller (the “Seller”) and
(ii) Discover Bank, a Delaware banking corporation, as the Buyer (the “Buyer”),
and shall be effective upon execution by the parties hereto. The capitalized
terms used and not otherwise defined herein have the meanings assigned thereto
pursuant to Section 1.1 hereof.
W i t n e s s e t h:
WHEREAS, the Seller is the owner of a portfolio of Loans listed on the Schedule
of Purchased Loans; and
WHEREAS, the Seller desires to sell, and the Buyer desires to purchase, all of
the Seller’s right, title and interest in, to and under the Loans in such
portfolio and all assets and obligations related thereto.
NOW, THEREFORE, in consideration of the foregoing, and of the representations,
warranties, covenants and agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto, intending to be legally
bound, hereby agree as follows:

--------------------------------------------------------------------------------




ARTICLE I

Section 1.1    Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings set forth in Appendix A to this Agreement (such
meanings to be equally applicable to both singular and plural forms of the terms
defined). Appendix A and the other appendices to this Agreement shall constitute
a part of this Agreement.
Section 1.2    Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding” and the word “through” means “to and including.”
Section 1.3    Accounting Terms and Principles. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP and all
accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP.
Section 1.4    Certain Terms.
(a)
The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer
to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

(b)
Unless otherwise expressly indicated herein, (i) references in this Agreement to
an Appendix, Article, Section, clause or sub-clause refer to the appropriate
Appendix, Article, Section, clause or sub-clause in or to this Agreement and
(ii) the words “above” and “below,” when following a reference to a clause or a
sub-clause of this Agreement, refer to a clause or sub-clause within,
respectively, the same Section or clause.

(c)
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.

(d)
References in this Agreement to any statute shall be to such statute as amended
or modified from time to time and to any successor legislation thereto, in each
case as in effect at the time any such reference is operative.

(e)
The term “including” when used in this Agreement means “including without
limitation” except when used in the computation of time periods.

(f)
The terms “Seller” and “Buyer” include their respective permitted successors and
assigns hereunder.

(g)
References in this Agreement (including in Appendix A) to another agreement,
instrument or other document means such agreement, instrument or other document
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms

--------------------------------------------------------------------------------




thereof.
(h)
In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any of the provisions of this Agreement.

ARTICLE II

PURCHASE AND SALE
Section 2.1    Purchase and Sale of the Acquired Assets.
(a)
On the terms and subject to the satisfaction of the conditions set forth in this
Agreement, including the conditions precedent set forth in Article V, and in
reliance on the representations, warranties, covenants and agreements set forth
in this Agreement, the Seller agrees to sell, transfer, assign and grant to the
Buyer, and the Buyer agrees to purchase, on the Closing Date without recourse to
the Seller and without representations or warranties (except as specifically set
forth herein), all of the Seller’s right, title and interest in, to and under
(i) the Loans that are identified on the Loan Transmittal Summary Form (the
“Purchased Loans”) and all obligations with respect thereto, (ii) all principal,
interest, fees and other payments and reimbursements of principal and interest
with respect to the Purchased Loans (collectively, “Collections”) received or
deemed to have been received, in each case, after the Closing Date, whether
accruing before, on or after the Closing Date), (iii) all other claims, rights
and remedies (including pursuant to any Proceeding) as against the Borrowers of
the Purchased Loans, (iv) the Loan Files related to the Purchased Loans
including the Notes evidencing the Purchased Loans, (v) subject to Section
6.11(b), all Nonpublic Personal Information related to the Purchased Loans, (vi)
all documents, books, records and other information maintained by or on behalf
of the Seller with respect to the Purchased Loans, (vii) all insurance policies.
risk sharing agreements and other agreements or arrangements supporting or
securing payment of the Purchased Loans, and (viii) all proceeds of the property
referenced in clauses (i) through (vii) above (collectively, the “Acquired
Assets”), in consideration of the payment of the Estimated Purchase Price to the
Seller in the manner provided in Section 2.1(b) and subsequently adjusted
pursuant to Section 2.1(e). The Estimated Purchase Price will be based upon the
Estimated Schedule of Purchased Loans determined as of the Measuring Date and
will be adjusted after the Closing Date pursuant to Section 2.1(e) based upon
the Schedule of Purchased Loans.

(b)
Delivery or transfer of the Acquired Assets shall be made on the Closing Date.
On the Closing Date, the Buyer shall pay or cause to be paid to the Seller the
Estimated Purchase Price by wire transfer of immediately available funds in U.S.
dollars to the account specified by the Seller to the Buyer by written notice at
least two (2) Business Days prior to the Closing Date.

(c)
Upon receipt of (i) evidence of the payment of the Estimated Purchase Price and
(ii) a fully executed Bill of Sale, Assignment and Assumption Agreement, the
Seller shall cause the

--------------------------------------------------------------------------------




Purchased Loans to be delivered to the Buyer by delivering the Loan Transmittal
Summary Form identifying the Purchased Loans to the Buyer and, if applicable, in
its capacity as the custodian of the Loan Files related to the Purchased Loans
including the Notes evidencing the Purchased Loans, indicating in its books and
records that the Buyer is the holder of the Purchased Loans and the related Loan
Files.
(d)
The sale and purchase of the Acquired Assets on the Closing Date shall be
consummated upon (i) the payment by the Buyer to the Seller of the Estimated
Purchase Price in the manner provided in Section 2.1(b) and (ii) the execution
and delivery by the Seller and the Buyer of the Bill of Sale, Assignment and
Assumption Agreement. Upon the satisfaction of such conditions, such sale and
purchase shall be effective as of 11:59 p.m. (New York City time) on the Closing
Date.

(e)
Within sixty (60) days after the Closing Date, the Buyer shall provide the
Seller with the Schedule of Purchased Loans and shall calculate the Purchase
Price based upon the Schedule of Purchased Loans, subject to the Seller timely
providing any information reasonably requested by the Buyer to prepare the
Schedule of Purchased Loans. The Seller shall have fifteen (15) Business Days
after delivery of the Schedule of Purchased Loans and Purchase Price calculation
to review and comment on the Schedule of Purchased Loans and the Purchase Price
calculation. During this period the Seller and the Buyer (to the extent
available to it) will provide information relating to the Schedule of Purchased
Loans and calculation of the Purchase Price as reasonably requested by the
other, and the Buyer will meet with the Seller to discuss this information and
the calculations. If during this fifteen (15) Business Day period the Seller
does not notify the Buyer that it disagrees with the Buyer’s Purchase Price
calculation, then the Buyer’s calculation will be final and binding on the Buyer
and the Seller as of the end of such fifteen (15) Business Day period. If during
this fifteen (15) Business Day period the Seller notifies the Buyer that the
Seller disagrees with the Buyer’s calculation, the Buyer and the Seller will
meet to attempt to resolve any differences. If they are unable to agree on the
adjustments within the next thirty (30) days, then the Buyer and the Seller will
be free to pursue an additional review by jointly selecting an independent
accounting firm to review the calculations and make a determination as to the
Purchase Price. If the Seller and the Buyer are unable to agree on an accounting
firm, then they will apply to the American Arbitration Association to make the
selection. (The independent accounting firm selected pursuant to this Section
2.1(e) is referred to herein as the “Arbitration Firm”). The Arbitration Firm
will be instructed to complete its review within twenty (20) days and to
calculate the Purchase Price in accordance with this Section 2.1. The decision
of the Arbitration Firm will be final and binding on the Buyer and the Seller.

(f)
If the Purchase Price as finally determined pursuant to Section 2.1(e) exceeds
the Estimated Purchase Price, then the Buyer shall pay the Seller the amount of
such excess no later than fifteen (15) Business Days after the date of final
determination pursuant to Section 2.1(e) by wire transfer of immediately
available funds in U.S. dollars to the account specified by the Seller to the
Buyer by written notice at least two (2) Business Days prior to such payment. If
the Purchase Price as finally determined pursuant to Section 2.1(e) is less than
the Estimated Purchase Price, then the Seller shall refund to the Buyer the
amount of such difference within

--------------------------------------------------------------------------------




fifteen (15) Business Days after the date of final determination pursuant to
Section 2.1(e) by wire transfer of immediately available funds in U.S. dollars
to the account specified by the Buyer to the Seller by written notice at least
two (2) Business Days prior to such payment.
(g)
After the Closing Date, the Seller shall promptly (and in any event within two
(2) Business days after receipt and identification thereof) remit or credit, or
cause to be remitted or credited, to the Buyer all funds received by the Seller
that constitute Collections received after the Closing Date with respect to any
Purchased Loans.

(h)
The Buyer will be responsible for the expense of any notices sent to the
applicable Borrowers regarding the purchase and sale of the Loans; provided that
the Seller shall cooperate with all reasonable requests by the Buyer to
accurately and timely deliver all such notifications. Such notices shall be in
form and substance and in accordance with timing mutually agreed upon by both
parties.

Section 2.2    Intent and Characterization.
(q)
The Seller and the Buyer intend that the transfer and assignment of the Acquired
Assets pursuant to this Agreement and the Bill of Sale, Assignment and
Assumption Agreement constitute a valid sale of the Acquired Assets from the
Seller to the Buyer, conveying good title to the Acquired Assets free and clear
of any Lien, and the beneficial interest in and title to the Acquired Assets
shall not be part of the Seller’s estate in the event of the bankruptcy of the
Seller or the appointment of a receiver or conservator with respect to the
Seller. The Seller and the Buyer intend and agree to treat the transfer and
assignment of the Acquired Assets as an absolute transfer for Tax, financial and
accounting purposes, and as an absolute and complete conveyance of title for
property Law purposes.

(r)
In the event (but only in the event) that the conveyance of the Acquired Assets
is characterized by a court or other Governmental Authority as security for a
loan rather than a sale, the Seller will be deemed to have granted to the Buyer,
and the Seller hereby grants to the Buyer, a security interest in all of its
right, title and interest in, to and under the Acquired Assets as security for a
loan in the amount of the Purchase Price.


ARTICLE III

REPRESENTATIONS AND WARRANTIES
Section 3.1    Representations and Warranties of each Party. Each Party
represents and warrants to the other Party for its benefit and for the benefit
of each of its respective successors and assigns as of the Commitment Date and
as of the Closing Date that:
(a)
Organization; Power. Such Party is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its organization or
formation, has all requisite corporate or similar power and authority to carry
on its business as now conducted and to

--------------------------------------------------------------------------------




perform its obligations under the Transaction Documents to which it is a party
and, except where the failure individually or in the aggregate would not have a
material adverse effect on its ability to timely perform its material
obligations under such Transaction Documents, is duly qualified, has obtained
all licenses and approvals to do business and is in good standing in each
jurisdiction where such qualification, licensing or approval is required.
(b)
Authorization; Enforceability; Due Execution and Delivery. Such Party has all
necessary corporate or similar power and authority to execute and deliver the
Transaction Documents to which it is a party, to perform its obligations
thereunder and to consummate the Transaction contemplated thereby. The execution
and delivery by such Party of the Transaction Documents to which it is a party
and the consummation by such Party of the Transaction contemplated thereby have
been duly and validly authorized by all necessary corporate or similar action of
such Party, and no other proceedings on the part of such Party are necessary to
authorize the execution and delivery of the Transaction Documents or to
consummate the Transaction contemplated thereby. The Transaction Documents to
which such Party is a party have been (or at the time of the Closing, will be)
duly and validly executed and delivered by such Party and, assuming the due
authorization, execution and delivery of each other party thereto, the
Transaction Documents to which it is a party each constitutes a legal, valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws of general applicability relating to or affecting creditor’s rights, and to
general equitable principles, regardless of whether considered in a proceeding
in equity or at law).

(c)
Government and Third Party Approvals; No Conflicts. Except as would not
reasonably be expected to have a material adverse effect on such Party’s ability
to timely perform its material obligations under the Transaction Documents to
which it is a party, the execution and delivery of the Transaction Documents to
which such Party is a party by such Party and the consummation of the
Transaction contemplated thereby do not and will not (i) require any consent,
approval, registration or filing with any Governmental Authority or any other
third party by such Party except for those that have been obtained and are in
full force and effect, (ii) violate any Law, the certificate of incorporation,
the articles of association or by-laws or other organizational documents of such
Party or its Subsidiaries or any Order applicable to such Party, (iii) violate,
conflict with or result in a default under any indenture, agreement or other
instrument binding upon such Party or its Subsidiaries or assets or give rise to
a right thereunder to require any payment by such Party or its Subsidiaries or
(iv) result in any Lien on any assets of such Party or its Subsidiaries.

(d)
Litigation. There is no Proceeding by or before any arbitrator or Governmental
Authority pending or, to the knowledge of such Party, threatened, against such
Party or its Subsidiaries, and there is no Order, before any arbitrator or
Governmental Authority, in each case, as to which there is a reasonable
possibility of an adverse determination that would reasonably be expected to
have a material adverse effect on such Party’s ability to timely perform its
material obligations under any Transaction Documents to which it is a party.

(e)
Compliance with Law. Such Party and each of its Subsidiaries is in compliance
with all

--------------------------------------------------------------------------------




applicable Laws, except where the failure to be in compliance would not
reasonably be expected to have a material adverse effect on such Party’s ability
to timely perform its material obligations under any Transaction Documents to
which it is a party.
(f)Solvency. Such Party is Solvent as of the Commitment Date and as of the
Closing Date.
(g)
Investment Company Act Status. Such Party is not an investment company as
defined in, or subject to regulation under, the U.S. Investment Company Act of
1940.

Section 3.2    Additional Representations and Warranties of the Seller. The
Seller represents and warrants to the Buyer for its benefit and for the benefit
of each of its successors and assigns as of the Commitment Date and as of the
Closing Date that:
(a)
Representations and Warranties regarding the Acquired Assets. The Seller affirms
each of its representations and warranties set forth in Appendix B and as of the
Closing Date affirms the accuracy of the information provided in the Bill of
Sale, Assignment and Assumption Agreement, including the information in the Loan
Transmittal Summary Form. The Seller affirms the accuracy of the information in
the Estimated Schedule of Purchased Loans as of the date specified therein.

(b)
Compliance with Laws with respect to Origination of Loans. With respect to each
state or jurisdiction therein in which the Seller or any of its Affiliates
undertakes origination activities of Loans, the Seller or such Affiliate is and
has been in compliance in all material respects with such state’s or
jurisdiction’s (as applicable) Laws, settlement agreements and other standards
and procedures, including those promulgated by agencies or officers thereof,
applicable to it and pertaining to the conduct of participants in the student
loan industry, including any applicable voluntary code of conduct, to the extent
the Seller or any such Affiliate has assented thereto.

(c)
Compliance with Laws with respect to the Purchased Loans Generally. Neither the
Seller nor any of its Affiliates, nor any of their respective Representatives is
or has been in violation in any respect of any Law or Order applicable to the
Purchased Loans, including all Laws applicable to the marketing, origination,
ownership, sale, servicing and collection of the Purchased Loans and the
Seller’s business, except for such violation that has not had and would not
have, individually or in the aggregate, a Seller Material Adverse Effect. The
servicing and collection practices used by the Seller and its Affiliates with
respect to the Purchased Loans are and have been compliant with all applicable
Laws and have met customary standards and practices utilized by similar student
lenders in their servicing businesses, except for such non-compliance that has
not had and would not have, individually or in the aggregate, a Seller Material
Adverse Effect.

(d)
Data Processing Systems. All automated data processing systems used by or on
behalf of the Seller comply and have complied in all material respects with all
applicable Law governing loan origination or servicing, including, the
Gramm-Leach-Bliley Act of 1999 restrictions, information reporting requirements
of the Internal Revenue Service and credit bureau report format requirements of
the Consumer Data Industry Association and applicable state Law

--------------------------------------------------------------------------------




restrictions on the use of Social Security numbers in correspondence related to
the Acquired Assets.
(e)
Seller Information. The Seller is a national banking association.

(f)
Borrower Incentive Programs. Since December 31, 2010, none of the Seller, its
Affiliates or their respective Representatives have offered Borrowers of any
Purchased Loans any borrower incentive programs not (A) required by Law or (B)
put into effect with respect to the related Purchased Loans on or prior to
December 31, 2010.

(g)
No Other Representations or Warranties. Except for the representations and
warranties contained in Section 3.1, Section 3.2 and Appendix B, and the
information provided in the Bill of Sale, Assignment and Assumption Agreement,
neither the Seller nor any other Person on behalf of the Seller or any of its
Subsidiaries or Affiliates makes any express or implied representation or
warranty with respect to the Seller or any of its Subsidiaries or Affiliates or
with respect to the Acquired Assets or any other information provided to the
Buyer in connection with the Transaction.

Section 3.3    Additional Representations and Warranties of the Buyer.
The Buyer represents and warrants to the Seller for its benefit and for the
benefit of each of its successors and assigns as of the Commitment Date and as
of the Closing Date that:
(a)
Additional Funds. The Buyer has, and as of the Closing will have, cash on hand
sufficient to (i) enable the Buyer to perform its obligations hereunder, (ii)
consummate the Transaction and (iii) pay all costs and expenses incurred by the
Buyer in connection with this Agreement and the other Transaction Documents and
the Transaction, including (x) the Purchase Price and (y) any other payments or
obligations of the Buyer pursuant to the Transaction Documents.

ARTICLE IV

CLOSING
Section 4.1    Closing.
(a)
Subject to the satisfaction or, if permissible, waiver of the conditions set
forth in Article V, and provided that this Agreement has not been terminated
pursuant to Section 8.1, the closing of the Transaction (the “Closing”) will
take place at 10:00 a.m., New York time, on September 30, 2011, at the offices
of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New
York 10036, unless another time, date or place is agreed to in writing by the
Parties (such date on which the Closing occurs being the “Closing Date”);
provided that neither Party shall unreasonably withhold, condition or delay its
assent to the other Party’s request to change such time, date or place.

(b)
Each condition precedent to the Closing will be deemed to have been satisfied or
waived upon the execution and delivery by the Seller and the Buyer of the Bill
of Sale, Assignment and

--------------------------------------------------------------------------------




Assumption Agreement.
ARTICLE V

CONDITIONS PRECEDENT
Section 5.1    Conditions to the Obligations of the Buyer. The obligation of the
Buyer to consummate the Transaction is subject to the satisfaction or waiver by
the Buyer of the following further conditions:
(a)
no Governmental Authority shall have commenced, enacted, issued, promulgated,
enforced or entered any suit, proceeding, Order or other Law which is then in
effect and has the effect of making the Transaction illegal or otherwise
prohibiting the consummation of the Transaction;

(b)
the Seller shall have executed and delivered to the Buyer a special power of
attorney and blanket endorsement with respect to the Purchased Loans in favor of
the Buyer, substantially in the form of Appendix C, authorizing the Buyer to
endorse each of the Notes evidencing such Purchased Loans on the Seller’s
behalf;

(c)
the representations and warranties of the Seller contained in the Transaction
Documents to which it is a party shall be true and correct (without giving
effect to any limitation as to materiality or Seller Material Adverse Effect or
similar qualifiers set forth therein) at and as of the Closing Date with the
same force and effect as if made at and as of the Closing Date (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time, which need only be true and
correct as of such date or with respect to such period), except where the
failure of such representations and warranties to be true and correct would not
reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect;

(d)
the Seller shall have performed and complied in all material respects with all
material agreements and covenants required by the Transaction Documents to be
performed or complied with by the Seller at or prior to the Closing;

(e)
since the date hereof, there shall not have been any receiver or conservator
appointed for the Seller or all or any substantial part of its property;

(f)
the corrections to the Estimated Schedule of Purchased Loans described in
Section 5.2(c) do not result, in the aggregate, in a change to the Estimated
Purchase Price of more than $25,000,000; and

(g)
all documents and certificates specified in Section 5.3 to be delivered by the
parties to the Transaction Documents (other than the Buyer) on the Closing Date
shall be duly executed and delivered by all signatories as required pursuant to
the respective terms thereof.

Section 5.2    Conditions to the Obligations of the Seller. The obligation of
the Seller to

--------------------------------------------------------------------------------




consummate the Transaction is subject to the satisfaction or waiver by the
Seller of the following further conditions:
(a)
no Governmental Authority shall have commenced, enacted, issued, promulgated,
enforced or entered any suit, proceeding, Order or other Law which is then in
effect and has the effect of making the Transaction illegal or otherwise
prohibiting the consummation of the Transaction;

(b)
the representations and warranties of the Buyer contained in the Transaction
Documents to which it is a party shall be true and correct (without giving
effect to any limitation as to materiality or Buyer Material Adverse Effect or
similar qualifiers set forth therein) at and as of the Closing Date with the
same force and effect as if made at and as of the Closing Date (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time, which need only be true and
correct as of such date or with respect to such period), except where the
failure of such representations and warranties to be true and correct would not
reasonably be expected to have, individually or in the aggregate, a Buyer
Material Adverse Effect;

(c)
the Buyer shall have delivered to the Seller the Estimated Schedule of Purchased
Loans no less than 15 calendar days prior to the Closing, and the Buyer and its
Affiliates shall have cooperated with the Seller in identifying and correcting
any deficiencies contained in the Estimated Schedule of Purchased Loans, each to
the extent necessary for the Seller to reasonably affirm the accuracy of the
information in the Estimated Schedule of Purchased Loans as of the date
specified therein as required by Section 3.2(a);

(d)
the Buyer shall have performed and complied in all material respects with all
material agreements and covenants required by the Transaction Documents to be
performed or complied with by the Buyer at or prior to the Closing;

(e)
since the date hereof, there shall not have been any receiver or conservator
appointed for the Buyer or all or any substantial part of its property; and

(f)
all documents, certificates and opinions specified in Section 5.3 to be
delivered by the other parties to the Transaction Documents (other than the
Seller) on the Closing Date shall be duly executed and delivered by all
signatories as required pursuant to the respective terms thereof.

Section 5.3    Closing Documents. On the Closing Date, the Buyer and the Seller
shall deliver or cause to be delivered duly executed copies of the following
documents to which they are a party or for which they are otherwise responsible
as set forth below:
(a)
the Bill of Sale, Assignment and Assumption Agreement (together with the Loan
Transmittal Summary Form to be delivered electronically in the form of a Student
Loan Tape to the Buyer by the Seller);

(b)
a certificate issued by the Comptroller of the Currency, as to the corporate
existence of the Seller, dated as of a date within thirty (30) days prior to the
Closing Date to be delivered by

--------------------------------------------------------------------------------




the Seller;
(c)
a certificate of good standing of the Buyer dated as of a date within thirty
(30) days prior to the Closing Date to be delivered by the Buyer;

(d)
a limited power of attorney executed by Ricardo Arroyo, Chief Financial Officer
of Citibank, N.A., appointing each of Calvin Balliet, Charles Jacques, Daniel
Madias and James von Moltke to act as attorneys-in-fact on behalf of Citibank,
N.A., with respect to this Agreement and the other Transaction Documents and a
Secretary’s Certificate of the Seller attaching its charter, bylaws, board
resolutions authorizing the Transaction and the execution and delivery (by power
of attorney or otherwise) of the Transaction Documents (which resolutions need
not specifically reference the Transaction) and an incumbency certificate; and

(e)
a Secretary’s Certificate of the Buyer attaching its charter, bylaws, board
resolutions authorizing the Transaction and an incumbency certificate.

ARTICLE VI

COVENANTS
Section 6.1    No Public Announcements. The Seller and the Buyer will consult in
good faith with each other before issuing any press release or otherwise making
any public statements with respect to the Transaction Documents or the
Transaction and neither the Seller nor the Buyer will issue any such press
release or make any such public statement without the prior written consent of
the Buyer or the Seller, respectively (which consent will not be unreasonably
withheld, delayed or conditioned), except as may be determined in good faith by
the disclosing Party as being required by Law or any listing agreement with the
New York Stock Exchange to which the Seller or the Buyer is a party.
Section 6.2    Conduct of Business. Each of the Parties covenants and agrees
that, between the date of this Agreement and the Closing Date or the date, if
any, on which this Agreement is terminated pursuant to Article VIII, such Party
shall not, and shall cause its Subsidiaries not to, take any action or fail to
take any action that is intended to, or would reasonably be expected to,
individually or in the aggregate, materially adversely affect the value of the
Purchased Loans or prevent or materially delay or materially impair the ability
of such Party or any of its Subsidiaries to consummate the Transaction.
Section 6.3    Seller Actions. Without the written consent of the Buyer, between
the date of this Agreement and the Closing Date or the date, if any, on which
this Agreement is terminated pursuant to Article VIII, the Seller shall not:
(a)
commence a lawsuit against any party other than the Buyer or its Affiliates that
may affect the Acquired Assets or the servicing or administration of the
Purchased Loans, except for lawsuits brought in the ordinary course of business
by the Seller as plaintiff against a Borrower relating to the collection of
Purchased Loans, provided that such consent will not be

--------------------------------------------------------------------------------




unreasonably withheld, delayed or conditioned;
(b)
offer Borrowers of any Purchased Loans any borrower incentive programs not (A)
required by Law or (B) put into effect with respect to the related Purchased
Loans prior to the date hereof; or

(c)
amend or otherwise modify the terms of any Purchased Loan or change in any
material respect the manner in which the Purchased Loans are serviced unless
required by Law.

Section 6.4    Tax Matters.
(a)
All applicable sales, use, transfer, stamp, stock transfer or similar Taxes that
are or become due and payable as a result of the Transaction, if any, whether
such Taxes are imposed by Law on the Seller, the Buyer, or any of their
Affiliates (such Taxes, “Transfer Taxes”), shall be borne fifty (50) percent by
the Buyer and fifty (50) percent by the Seller. Any Tax Returns with respect to
Transfer Taxes shall be prepared by the Party hereto that customarily has
primary responsibility for filing such Tax Returns pursuant to applicable Law.
Buyer and Seller will provide to one another a true copy of each such Tax Return
as filed and evidence of the timely filing thereof.

(b)
Each Party shall, and shall cause its Affiliates to, (i) provide cooperation and
assistance to the other Party hereto, as reasonably requested, in preparing and
filing Tax Returns relating to the Acquired Assets and responding to Tax
Contests relating to the Acquired Assets; (ii) until the later of (x) the tenth
(10th) anniversary of the Closing Date and (y) the expiration of the applicable
statute of limitations, retain such information, records, and documents as may
be necessary for purposes of preparing and filing such Tax Returns or responding
to such Tax Contests; (iii) make available to the other Party, as reasonably
requested, such information, records, and documents as may be necessary for
purposes of preparing and filing such Tax Returns or responding to such Tax
Contests; and (iv) use reasonable efforts, as reasonably requested, to obtain
any certificate or other document from any Governmental Authority or any other
Person or take any other action, in each case, as may be necessary to mitigate,
reduce, or eliminate any Taxes relating to the Acquired Assets that could be
imposed on the other Party (including, but not limited to, Taxes resulting from
the Transaction).

(c)
Neither Party nor any of their respective Affiliates shall be entitled, under
this agreement, to any information regarding, any access to, any right to review
or any right to obtain any consolidated, combined, affiliated or unitary Tax
Return which includes the Seller or the Buyer.

(d)
Unless otherwise required by Law, any payment made pursuant to Article VII shall
be treated for all Tax purposes as an adjustment to the Purchase Price.

Section 6.5    Exclusivity. Until September 30, 2011, the Seller shall not, and
shall not permit any of its Affiliates or Representatives to, directly or
indirectly, solicit or initiate (including by way of furnishing any non-public
information concerning the Acquired Assets) inquiries or proposals, or
participate in any discussion or negotiation with any Person (other than the
Seller) concerning any transaction: (x) involving the Purchased Loans (or any
portion thereof) or any interest in the

--------------------------------------------------------------------------------




Purchased Loans (or any portion thereof) or (y) that is otherwise in conflict or
inconsistent with the Transaction.
Section 6.6    Notification of Certain Matters. Each Party shall give prompt
notice to the other Party of (i) the occurrence or non-occurrence of any event
the occurrence or non-occurrence of which causes or would be reasonably likely
to cause any representation or warranty of such Party contained in any
Transaction Document to be untrue or inaccurate in any material respect as of
the Closing, or which, (A) in the case of the Seller, results in or would be
reasonably likely to result in a Seller Material Adverse Effect and (B) in the
case of Buyer, results in or would be reasonably likely to result in a Buyer
Material Adverse Effect, and (ii) any material failure of such Party to comply
in all material respects with or satisfy any covenant, condition or agreement to
be complied with or satisfied by such Party under the Transaction Documents. The
delivery of any notice pursuant to this Section 6.6 shall not, without the
express written consent of the other Party (which consent may be withheld in
their respective sole discretion) be deemed to (w) modify the representations,
warranties, covenants or agreements hereunder of the Party delivering such
notice, (x) modify any of the conditions set forth in Article V, (y) cure or
prevent any such inaccuracy or failure, or (z) limit or otherwise affect the
remedies available hereunder to the Party receiving such notice.
Section 6.7    Appropriate Action. Subject to the terms and conditions hereof,
each of the Parties will use reasonable best efforts to consummate and make
effective the Transaction. Each of the Parties will furnish to the other Party
such necessary information and reasonable assistance as such other Party may
reasonably request in connection with the foregoing.
Section 6.8    Further Assurances. Following the Closing, each of the Buyer and
the Seller shall, and shall cause each of their Affiliates to, from time to
time, execute and deliver such additional instruments, documents, conveyances or
assurances and take such other actions as shall be necessary, or otherwise
reasonably requested by the other Party, to confirm and assure the rights and
obligations provided for in this Agreement and render effective the consummation
of the Transaction.
Section 6.9    Right of First Offer.
(a)
At any time prior to the fifth anniversary of the Closing Date, in the event
that the Seller intends to sell, assign, transfer, convey or otherwise dispose
of all or any portion of the Retained Portfolio (such portion, the “Offered
Assets”) in a transaction in which the book value of the Offered Assets
constitutes twenty-five (25) per cent or more of the book value of the assets to
be sold, assigned, transferred, conveyed or otherwise disposed of, the Seller
shall give the Buyer written notice (the “Seller’s Notice”) of such intended
sale, assignment, transfer, conveyance or other disposition, and, for a period
of 45 days commencing on the date of its receipt of such written notice, the
Buyer will have the exclusive right to offer to purchase the Offered Assets.
During such 45-day period, the Seller shall not sell, assign, transfer, convey
or otherwise dispose of all or any portion of the Retained Portfolio. In the
event that the Buyer exercises its right to offer, the Seller and the Buyer
agree to negotiate in good faith the purchase price and other terms of such
purchase. In the event that the Buyer does not exercise its right to offer
pursuant to this Section 6.9(a), then the Seller shall be free (without having
to provide the Buyer with a further right to offer pursuant to this Section
6.9(a)) for a period of 90 days from the 45th day following the date of the
Buyer’s receipt of the Seller’s Notice, to sell the

--------------------------------------------------------------------------------




Offered Assets to any third party purchaser (a “Third Party Purchaser”) on any
terms.
(b)
In the event that the Buyer exercises its right to offer pursuant to Section
6.9(a) and the Seller and the Buyer cannot reach mutually agreeable terms for
the purchase by the Buyer of the Offered Assets as provided by Section 6.9(a),
then the Seller shall be free (without having to provide the Buyer with a
further right to offer pursuant to Section 6.9(a)), for a period of 90 days from
the 45th day following the date of the Buyer’s receipt of the Seller’s Notice,
to sell the Offered Assets to any Third Party Purchaser on terms that are no
less favorable to the Seller than the most favorable terms offered by the Buyer
(the “First Offer Terms”); provided that such sale complies with the provisions
of this Section 6.9. If the proposed terms of a third party purchase for the
Offered Assets (the “Third Party Terms”) are less favorable to the Seller than
the First Offer Terms, the Seller shall not sell, assign, transfer, convey or
otherwise dispose any of the Offered Assets unless the Seller shall first
reoffer the Offered Assets to the Buyer by giving written notice (the “Reoffer
Notice”) thereof, stating the Seller’s intention to transfer the Offered Assets
upon terms less favorable than the First Offer Terms. The Buyer shall then have
the irrevocable and exclusive option to submit a second offer for the Offered
Assets by notifying the Seller in writing of the terms upon which the Buyer
proposes to purchase the Offered Assets (the “Reoffer Terms”) within 15 Business
Days from the date of the Reoffer Notice, provided that, for the avoidance of
doubt, the Reoffer Terms may be the First Offer Terms. If the Buyer has not
exercised its option to submit Reoffer Terms or if the Third Party Terms are no
less favorable to the Seller than the Reoffer Terms, then the Seller may
(without having to provide the Buyer with a further right to offer or reoffer
pursuant to Section 6.9(a) or this Section 6.9(b)) sell the Offered Assets to a
Third Party Purchaser within 90 days following the 15th Business Day from the
date of the Reoffer Notice, on Third Party Terms that are no less favorable to
the Seller than the Reoffer Terms; provided that such sale complies with the
provisions of this Section 6.9. The Seller shall certify to the Buyer that, in
its sole and absolute discretion, the Third Party Terms are no less favorable to
the Seller than the Reoffer Terms.

Section 6.10    Confidential Information.
(a)
Each Party shall keep confidential and shall not make available or disclose
Confidential Information of the other Party to any Person, or make or permit any
use of such Confidential Information without the prior written consent of the
other Party. Notwithstanding the foregoing, Confidential Information of the
other Party may be disclosed on an as needed basis to the Representatives and
Affiliates of the receiving Party as required for the purpose of fulfilling the
receiving Party’s obligations or exercising its rights under the Transaction
Documents and each Party may utilize applicable Confidential Information (if
any) in preparing financial statements, tax returns, and tax information it is
required to file under applicable Law; provided, that each Party shall be
responsible for any unauthorized disclosure of such Confidential Information by
its Representatives and Affiliates. Each Party shall take reasonable steps to
ensure that any such Confidential Information disclosed to any such
Representatives or Affiliates in accordance with this Section 6.10 is treated as
confidential by such Representatives and Affiliates in a manner no less
protective of the Confidential Information than is required under this
Agreement.

--------------------------------------------------------------------------------




(b)
The provisions of Section 6.10 shall not apply to any Confidential Information
which: (i) is or becomes commonly known to the public other than by breach of
this Agreement or any other agreement that the receiving Party has with any
party; (ii) is obtained from a third party who is lawfully authorized to
disclose such information free from any obligation of confidentiality; or (iii)
is independently developed without reference to any Confidential Information of
the other Party.

(c)
Nothing in Section 6.10 shall prevent either Party from disclosing Confidential
Information of the other Party where it is required to be disclosed by judicial,
administrative, governmental or regulatory process in connection with any
action, suit, proceeding or claim or otherwise by any applicable Law; provided,
however, that a Party that is so required to disclose such Confidential
Information shall, if legally permitted, give the other Party reasonable prior
notice as soon as possible of such required disclosure so as to enable such
other Party to seek relief from such disclosure requirement or measures to
protect the confidentiality of the disclosure.

(d)
Each Party shall immediately inform the other Party if it becomes aware of the
possession, use or knowledge of any of such other Party’s Confidential
Information by any Person not authorized to possess, use or have knowledge of
such Confidential Information and shall at the request of such other Party
provide such reasonable assistance as is required by such other Party to
mitigate any damage caused thereby.

Section 6.11    Nonpublic Personal Information.
(a)
The Parties acknowledge that the Acquired Assets include all Nonpublic Personal
Information obtained by or on behalf of the Seller or the Buyer in connection
with the Purchased Loans. To the extent that any such Nonpublic Personal
Information is nonetheless deemed to be owned by the Seller, the Buyer shall
have the right to use any such Nonpublic Personal Information obtained by or on
behalf of the Seller or the Buyer in connection with the Purchased Loans for any
purpose permitted by applicable Law, and the Seller hereby provides the Buyer
with an irrevocable, fully paid up, perpetual license to use such Nonpublic
Personal Information for such purposes. This Section 6.11(a) shall not apply to
any Nonpublic Personal Information that: (x) the Seller or one of its Affiliates
has independently obtained or will independently obtain without reference to any
Nonpublic Personal Information obtained by or on behalf of the Seller or the
Buyer in connection with Purchased Loans, or (y) is known to the Seller prior to
the Closing Date other than in connection with the Purchased Loans.

(b)
The Seller shall not use or disclose any Nonpublic Personal Information obtained
by or on behalf of the Seller or the Buyer in connection with the Purchased
Loans; provided, that the Seller may use such Nonpublic Personal Information (a)
as necessary to carry out its rights and responsibilities under this Agreement
and the other Transaction Documents, or (b) to the extent required to do so
under applicable Law or required to do so in connection with complying with any
applicable Law. The foregoing shall not apply to any Nonpublic Personal
Information that: (x) the Seller or one of its Affiliates has independently
obtained or will independently obtain without reference to any Nonpublic
Personal Information obtained by or on behalf of the Seller or the Buyer in
connection with the Purchased Loans, or (y) is known to the Seller

--------------------------------------------------------------------------------




prior to the Closing Date other than in connection with the Purchased Loans.
Section 6.12    Access to Information.
(a)
Until the earlier of the Closing Date or the date, if any, on which this
Agreement is terminated pursuant to Section 8.1, to the extent permitted by
applicable Law, the Seller shall (i) provide the Buyer and its Representatives
access during normal business hours and, following reasonable notice from the
Buyer, to all documents, instruments, agreements, books, records, Loan Files and
other information with respect to the Acquired Assets as the Buyer may
reasonably request and (ii) permit such Persons to have reasonable access to
such personnel of the Seller during normal business hours as the Buyer may
reasonably request; provided, however, that the Seller shall not be required to
provide access to any information or documents which would, in the reasonable
judgment of the Seller, (x) breach any agreement with any third party if the
Seller shall have used its reasonable best efforts to obtain the consent of such
third party to such access or disclosure, (y) constitute a waiver of the
attorney-client or other privilege held by the Seller or (z) violate any
applicable Laws. If any material is withheld by the Seller pursuant to the
proviso of the preceding sentence, the Seller shall inform the Buyer as to the
general nature of what is being withheld.

(b)
No information provided or obtained pursuant to this Section 6.12 shall affect
any representation or warranty in this Agreement of either Party or any
condition to the obligations of the Parties. The Parties shall comply with, and
shall cause their respective Representatives to comply with, all of their
respective obligations pursuant to Section 6.10 with respect to the information
provided or obtained pursuant to this Section 6.12.

Section 6.13    Borrower Communications. The Seller shall, or shall instruct the
applicable servicer to, immediately transmit to the Buyer or its servicer any
communication received by the Seller after the Closing Date with respect to any
Acquired Assets or with respect to the Borrower under a Purchased Loan. Such
communication shall include, but not be limited to, letters, notices of death or
disability, adjudication of bankruptcy and similar documents and forms
requesting deferment of repayment or loan cancellations.
ARTICLE VII

INDEMNIFICATION
Section 7.1    Liability of the Buyer and the Seller; Indemnities.
(a)
Subject to the terms of this Agreement, from and after the Closing Date, the
Seller shall indemnify, defend, save and hold harmless the Buyer and its
Affiliates and each of its and their respective Representatives (collectively,
the “Buyer Indemnified Parties”) from and against any and all Losses, as such
Losses are incurred, resulting from, arising out of or related to (i) any breach
by the Seller of any of its representations, warranties or covenants in this
Agreement, the Bill of Sale, Assignment and Assumption Agreement or in any
certificate delivered pursuant to the terms hereof or thereof (to the extent
relating to such representations

--------------------------------------------------------------------------------




and warranties) (ii) the failure of any such representation or warranty to be
accurate or (iii) Third Party Claims arising from any incidents, events, facts
or circumstances existing on or prior to the Closing Date or any activity,
omission, action, failure to act or event occurring or arising on or prior to
the Closing Date, and in each case in any way relating to the Acquired Assets.
(b)
Subject to the terms of this Agreement, from and after the Closing Date, the
Buyer shall indemnify, defend, save and hold harmless the Seller and its
Affiliates and each of its and their respective Representatives (collectively,
the “Seller Indemnified Parties” and, together with the Buyer Indemnified
Parties, the “Indemnified Parties”) from and against any and all Losses, as such
Losses are incurred, resulting from, arising out of or related to any breach by
the Buyer of any of its representations, warranties or covenants in this
Agreement, the Bill of Sale, Assignment and Assumption Agreement or in any
certificate delivered pursuant to the terms hereof or thereof (to the extent
relating to such representations and warranties) or the failure of any such
representation or warranty to be accurate.

(c)
Notwithstanding anything set forth in this Agreement to the contrary, Losses
shall be determined without duplication of any other Loss for which an
indemnification claim has been made under any other representation, warranty,
covenant, or agreement contained in the Transaction Documents and shall be net
of any other recoveries actually received by the applicable Indemnified Party in
connection with the facts giving rise to the right of indemnification, but
without any obligation on the part of such indemnified Party to make such other
claims or pursue such other recoveries except to the extent provided in Section
7.3.

(d)
“Losses” means all costs, expenses, damages, obligations, Liabilities, purchase
obligations (including the amount paid in such purchase and costs and expenses
associated therewith), assessments, judgments, losses (including lost profits,
opportunity costs and diminution in value), settlements, awards and fees
(including reasonable legal, accounting or other professional fees); provided,
however, that “Losses” shall not include lost profits, opportunity costs,
diminution in value, damages based upon a multiple of earnings or similar
financial measure or exemplary or punitive damages, in each case, except to the
extent awarded against an Indemnified Party in a Third Party Claim. For the
avoidance of doubt, damages or losses resulting from the failure of the Buyer or
any of its Affiliates to receive any amounts with respect to any Purchased Loan
(whether or not then due), including any principal, interest, discount or other
fees, assessments or other amounts in respect thereof, shall in no event
constitute or be deemed to be lost profits, opportunity costs or diminution in
value or exemplary or punitive damages, but shall be deemed to be an
indemnifiable Loss; provided, however, that Losses with respect to any Purchased
Loan arising out of a breach of any representation or warranty set forth in
Section 3.2(a) or Appendix B of this Agreement shall not exceed the Principal
Balance of such Purchased Loan plus accrued and unpaid interest thereon plus any
Mitigation Loss pursuant to Section 7.3.

Section 7.2    Remedies Exclusive. Except in cases of fraud, or as otherwise
specifically provided herein (including the Purchase Price adjustment provisions
in Sections 2.1(e) and (f) of this Agreement), the remedies provided in this
Article VII shall be the exclusive monetary remedies (including equitable
remedies that involve monetary payment, such as restitution or disgorgement,

--------------------------------------------------------------------------------




other than specific performance to enforce any payment or performance due
hereunder) of the Indemnified Parties from and after the Closing in connection
with this Agreement. Notwithstanding anything herein to the contrary, the Buyer
on its own behalf and on behalf of its Affiliates hereby agrees that any action,
suit, claim or proceeding with respect to the Buyer’s rights under or in respect
of this Agreement shall be brought or made against the Seller in accordance with
the foregoing.
Section 7.3    Mitigation. Each of the Indemnified Parties shall use
commercially reasonable efforts to mitigate any claim or liability that such
Indemnified Party asserts or is reasonably likely to assert under this
Agreement; provided, however that the Buyer Indemnified Parties shall not be
required to make any claim under any insurance policy or similar surety
arrangement (an “Insurance Arrangement”) pursuant to this Section 7.3; and
provided further, however, that any Losses incurred by an Indemnified Party in
mitigating any such claim or Liability (any such Loss, a “Mitigation Loss”)
shall be reimbursed by the indemnifying party. For the avoidance of doubt, the
obligation of any co-signor or other secondary obligor of a Loan shall not
constitute an Insurance Arrangement. Each of the Indemnified Parties shall be
permitted to pursue claims under Section 7.1 without regard to the status of
mitigation efforts pursuant to this Section 7.3; provided that to the extent
that an Indemnified Party obtains a net recovery as a result of mitigation
efforts undertaken pursuant to this Section 7.3, it will reimburse the
indemnifying party for amounts in respect of the applicable Loss previously paid
by the indemnifying party pursuant to Section 7.1.
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
Section 8.1    Termination. Notwithstanding anything contained in this Agreement
to the contrary, this Agreement may be terminated and the Transaction may be
abandoned, at any time prior to the Closing Date, as follows:
(a)
by mutual written consent of each of the Buyer and the Seller;

(b)
by written notice of either the Buyer or the Seller, if any Governmental
Authority of competent jurisdiction shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
Transaction, and such Order or other action shall have become final and
nonappealable; or

(c)
by the Seller, on the one hand, or by the Buyer, on the other hand, if the
Closing shall not have occurred on or before date that is 75 days after the date
hereof (the “Termination Date”); provided that the right to terminate this
Agreement under this Section 8.1(c) shall not be available to either Party whose
material misrepresentation, inaccuracy, breach of warranty, default or failure
to fulfill any covenant or obligation under this Agreement has been the cause
of, or resulted in, the failure of the Closing to occur on or before such date.

Section 8.2    Effect of Termination. If this Agreement is terminated pursuant
to Section 8.1, this Agreement shall become void and of no effect without
liability of either Party (or any Representative of such Party) to the other
Party hereto; provided, however, no Party to this Agreement shall be relieved or
released from any liabilities or damages arising out of its knowing and
intentional breach

--------------------------------------------------------------------------------




of its obligations under this Agreement. For purposes of this Agreement,
“knowing and intentional breach” means an act or failure to act which
constitutes a material breach of this Agreement with respect to which the
breaching Party has knowledge (actual or constructive) that such act or failure
to act would or would reasonably be expected to breach its obligations under
this Agreement. The provisions of this Article VIII and Article IX shall survive
any termination hereof pursuant to Section 8.1.
Section 8.3    Amendment. This Agreement may be amended by mutual agreement of
the parties hereto at any time prior to the Closing Date. This Agreement may not
be amended except by an instrument in writing signed by the parties hereto.
Section 8.4    Waiver. At any time prior to the Closing Date, subject to
applicable Law, either Party may (a) extend the time for the performance of any
obligation or other act of the other Party, (b) waive any inaccuracy in the
representations and warranties of the other Party contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any agreement
or condition contained herein. Any such extension or waiver shall only be valid
if set forth in an instrument in writing signed by the Party to be bound
thereby. Notwithstanding the foregoing, no failure or delay by the Seller or the
Buyer in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.
Section 8.5    Survival. The representations and warranties contained in this
Agreement and the provisions of Article VII of this Agreement shall survive the
execution and delivery of this Agreement and the completion of the Transaction.
The covenants contained in this Agreement shall survive the execution and
delivery of this Agreement and the completion of the transactions contemplated
herein, except for any covenants that by their terms are to be performed only
prior to the Closing Date, which covenants shall expire on the Closing Date.
ARTICLE IX
MISCELLANEOUS
Section 9.1    Assignments. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. The obligations and liabilities assumed
in this Agreement by the parties hereto shall be binding upon their respective
successors and assigns, which shall include successors by operation of Law, such
as by merger. No Party may assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
Party to this Agreement; provided that the Buyer may assign all or any portion
of its rights under Section 6.9 to an Affiliate so long as the Seller shall have
received written notice of such assignment and the Seller shall have received
assurances reasonably satisfactory to the Seller that any payment obligations of
such Affiliate pursuant to Section 6.9 shall be guaranteed by either the Buyer
or Discover Financial Services and provided, further that the Buyer may assign
all or any portion of its other rights or obligations hereunder (other than its
obligation to pay the Estimated Purchase Price and the Purchase Price) to SLC.

--------------------------------------------------------------------------------




Section 9.2    Costs and Expenses. Except as otherwise specifically provided in
this Agreement, each Party shall bear its own costs and expenses (including all
legal, accounting, audit, due diligence and other out-of-pocket expenses)
incurred in connection with the preparation, execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the
Transaction and the other Transaction Documents to which it is a party.
Section 9.3    Relationship of Parties. Nothing contained in the Transaction
Documents shall establish any fiduciary, partnership, joint venture or similar
relationship between the parties hereto except to the extent otherwise expressly
stated herein or therein.
Section 9.4    Notices, Etc.
(a)
Addresses for Notices. All notices, demands, requests, consents and other
communications provided for, or required to be given, in this Agreement shall be
given in writing, or by any telecommunications device capable of creating a
written record (including electronic mail) and addressed to the Party to be
notified at its respective addresses set forth below. The Parties may change
their respective addresses for notices from time to time by written notice to
the other Party subject to written acknowledgment of receipt by the other Party.

If to the Buyer:


Discover Bank
c/o Discover Financial Services
2500 Lake Cook Road
Riverwoods, IL 60015
Fax: 224-405-4957
Attention: Carlos Minetti


and:


Discover Bank
c/o Discover Financial Services
2500 Lake Cook Road
Riverwoods, IL 60015
Fax: 224-405-4584
Attention: Kelly McNamara Corley


with a copy to (which shall not constitute notice):


Sidley Austin LLP
1 South Dearborn Street
Chicago, IL 60603
Fax: 312-853-7036
Attention: T.J. Gordon



--------------------------------------------------------------------------------




If to the Seller:


Citigroup Inc.
399 Park Avenue
New York, NY 10022
Fax: 212-559-0615
Attention: Michael S. Zuckert


with a copy to (which shall not constitute notice):


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Fax: 212-735-2000
Attention: David Midvidy
(b)
Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in Section 9.4(a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when received in the mails and (iii) if
delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in Section 9.4(a) above.

Section 9.5    Governing Law. The terms of this Agreement shall be construed in
accordance with and governed by the law of the State of New York without
reference to its conflict of law provisions (other than Section 5-1401 of the
General Obligations Law of the State of New York), and the obligations, rights
and remedies of the parties hereunder will be determined in accordance with such
laws.
Section 9.6    Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the appendices hereto) and the other Transaction Documents constitute
the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, between the parties, or either of them,
with respect to the subject matter hereof and thereof. This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and its
respective successors and assigns permitted hereby, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
Section 9.7    Submission to Jurisdiction; Service of Process.
(a)
Each of the Buyer and the Seller hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in the Borough of Manhattan in The City
of New York and of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan in The City of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, and hereby irrevocably agree that all claims in

--------------------------------------------------------------------------------




respect of such action or proceeding may be heard and determined in such New
York State or federal court. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that either of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions. Each Party agrees that a final judgment in any action or
proceeding will be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by Law.
(b)
Each Party irrevocably consents to the service of the summons and complaint and
any other process in any other action or proceeding relating to the Transaction,
on behalf of itself or its property, by personal delivery of copies of such
process to such Party. Nothing contained in this Section 9.7 will affect the
right of either Party to serve process in any other manner permitted by Law or
commence legal proceedings or otherwise proceed against the other Party in any
other jurisdiction.

Section 9.8    Waiver of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY RELEASES, WAIVES AND RELINQUISHES ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY CLAIM, DEMAND, ACTION, SUIT, PROCEEDING OR CAUSE OF ACTION IN WHICH
EITHER OF THEM IS A PARTY, WHICH IN ANY WAY (DIRECTLY OR INDIRECTLY) ARISES OUT
OF, RESULTS FROM OR RELATES TO ANY OF THE FOLLOWING, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER BASED ON CONTRACT OR TORT OR ANY OTHER
LEGAL BASIS: (I) THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT
IS A PARTY; (II) ANY PAST, PRESENT OR FUTURE ACT, OMISSION, CONDUCT OR ACTIVITY
WITH RESPECT TO THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS
A PARTY; (III) ANY TRANSACTION, EVENT OR OCCURRENCE CONTEMPLATED BY THIS
AGREEMENT; (IV) THE PERFORMANCE OF ANY OBLIGATION OR THE EXERCISE OF ANY RIGHT
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY;
AND (V) THE ENFORCEMENT OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY. EACH PARTY HERETO HEREBY FURTHER AGREES THAT THIS AGREEMENT
CONSTITUTES ITS WRITTEN CONSENT THAT TRIAL BY JURY SHALL BE WAIVED IN ANY SUCH
CLAIM, DEMAND, ACTION, SUIT, PROCEEDING OR OTHER CAUSE OF ACTION AND AGREES THAT
EACH OF THEM SHALL HAVE THE RIGHT AT ANY TIME TO FILE THIS AGREEMENT WITH THE
CLERK OR JUDGE OF ANY COURT IN WHICH ANY SUCH CLAIM, DEMAND, ACTION, SUIT,
PROCEEDING OR OTHER CAUSE OF ACTION MAY BE PENDING AS WRITTEN CONSENT TO WAIVER
OF TRIAL BY JURY.
Section 9.9    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and

--------------------------------------------------------------------------------




the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
Section 9.10    Article and Section Titles. The Article and Section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto, except when used to reference an Article or Section. Any
reference to the number of a clause, sub-clause or subsection hereof immediately
followed by a reference in parenthesis to the title of the Section containing
such clause, sub-clause or subsection is a reference to such clause, sub-clause
or subsection and not to the entire Section; provided, however, that, in case of
direct conflict between the reference to the title and the reference to the
number of such Article or Section, the reference to the title shall govern
absent manifest error.
Section 9.11    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts
(including by facsimile, electronic mail or other means of electronic
communication), each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.


[Signature Page to Follow]


























In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their

--------------------------------------------------------------------------------




respective officers thereunto duly authorized, as of the date first above
written.
CITIBANK, N.A., as the Seller
By:     /s/ Ricardo Arroyo        
    Name:    Ricardo Arroyo
    Title:    Chief Financial Officer
DISCOVER BANK, as the Buyer
By:     /s/ Carlos Minetti_________________
    Name:    Carlos Minetti
    Title:    Loan Officer



--------------------------------------------------------------------------------

Appendix A

Definitions
“2008 Agreement” means the Amended and Restated Agreement for Education Loan
Servicing dated as of January 1, 2008, as amended by Amendment No. 1 thereto
dated as of January 1, 2009, among Citibank (South Dakota), N.A., Citibank, N.A.
and SLC, as such agreement was in effect immediately prior to its second
amendment and restatement on December 31, 2010.
“Acquired Assets” has the meaning given to such term in Section 2.1(a) of the
Agreement.
“Affiliate” means, with respect to a Person, a person who, directly or
indirectly, through one or more intermediaries controls, is controlled by, or is
under common control with, such specified person.
“Agreement” means the Asset Purchase Agreement, dated as of the Commitment Date,
by and between (i) Citibank, N.A., a national banking association, as the Seller
and (ii) Discover Bank, a Delaware banking corporation, as the Buyer.
“Arbitration Firm” has the meaning given to such term in Section 2.1(e).
“Bill of Sale, Assignment and Assumption Agreement” means that certain Bill of
Sale, Assignment and Assumption Agreement between the Seller and the Buyer,
substantially in the form attached as Appendix D to the Agreement or such other
form as is acceptable to such parties.
“Borrower” means, collectively, the primary obligor on a Loan and any co-signor
of such Loan.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions or trust companies in the State of Delaware or the State of
New York are authorized or obligated to be closed.
“Buyer” means Discover Bank, a Delaware banking corporation, in its capacity as
the buyer under the Agreement.
“Buyer Indemnified Party” has the meaning given to such term in Section 7.1(a)
of the Agreement.
“Buyer Material Adverse Effect” means any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to prevent or
materially delay or materially impair the ability of the Buyer or any of its
Subsidiaries to consummate the Transaction, other than any change, effect or
circumstance relating to, resulting from or arising out of (A) changes in
general economic or political conditions or the financial, securities or credit
markets in general; (B) any events, circumstances, changes or effects that
affect the general student loan industry; (C) any changes, after the date
hereof, in Laws (or interpretations thereof) applicable to the Buyer or any of
the Buyer’s Subsidiaries or any of their respective properties or assets
(including, for the

--------------------------------------------------------------------------------

avoidance of doubt, the Health Care and Education Reconciliation Act of 2010 and
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010); (D) any
changes after the date hereof in GAAP (or interpretations thereof); (E) any
outbreak or escalation of hostilities or war (whether or not declared) or any
act of terrorism, or any earthquakes, hurricanes, tornados or other natural
disasters; (F) the announcement of the Transaction Documents or the Transaction;
(G) any change in the trading price of the common stock of the Buyer or its
parent company or the failure by the Buyer or its Subsidiaries to meet any
internal or published projections, forecasts or estimates for any period (it
being understood that the facts and circumstances that cause such change or
failure that are not otherwise excluded from the definition of Buyer Material
Adverse Effect may be taken into account in determining whether there has been a
Buyer Material Adverse Effect); or (H) any action taken as permitted or required
by the Transaction Documents or the Transaction or with the consent or at the
direction of the Seller.
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.
“Charged-Off Loan” means, as of the applicable date of determination, a Loan (i)
that is 120 days or more Delinquent, (ii) for which the primary obligor and each
related co-signor, if any, is the subject of a bankruptcy or similar insolvency
proceeding, (iii) for which the primary obligor is deceased or permanently
disabled or (iv) that has been designated as “charged-off” by the Seller or a
servicer on its behalf or is required to be designated as “charged-off” under
the terms of the credit policies related to the CitiAssist loan program.
“Closing” has the meaning given to such term in Section 4.1(a) of the Agreement.
“Closing Date” has the meaning given to such term in Section 4.1(a) of the
Agreement.
“Commitment Date” means the effective date of the Agreement set forth herein.
“Confidential Information” means all information and materials of a Party or its
Affiliates that (a) are being or have been disclosed to the other Party or its
Affiliates under or in connection with this Agreement, whether orally,
electronically, in writing or otherwise, including copies, or (b) are being or
have been learned, acquired, or generated by such other Party in connection with
this Agreement (including the terms of this Agreement); provided, however, that
the term shall not include any Nonpublic Personal Information with respect to a
Purchased Loan.
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Delinquent” means, for any Loan, the period in which any payment of principal
or interest due on such Loan is overdue (after giving effect to all grace,
forbearance and deferment periods).
“Discover Financial Services” means Discover Financial Services, a Delaware
corporation.

--------------------------------------------------------------------------------

“Estimated Purchase Price” means the product of (A) the sum of (i) the
outstanding aggregate Principal Balance of the Loans identified on the Estimated
Schedule of Purchased Loans that are not Charged-Off Loans as of the Measuring
Date, plus (ii) accrued and unpaid interest on such Loans through the Measuring
Date, plus (iii) interest to be capitalized on such Loans (amounts in clauses
(i), (ii) and (iii) to be without duplication of each other), multiplied by (B)
the Purchase Price Percentage. For the avoidance of doubt, the Estimated
Purchase Price (as adjusted pursuant to Section 2.1(e) of the Agreement) shall
constitute payment for all Acquired Assets, including Purchased Loans that are
Charged-Off Loans.
“Estimated Schedule of Purchased Loans” means the Student Loan Tape delivered by
the Buyer to the Seller prior to the Closing Date containing data as of August
31, 2011.
“FFELP Loan” means a U.S. federally-insured student loan that has been
authorized to be made or held by the Seller as the beneficiary of a student loan
trust as part of the FFELP and authorized by the Higher Education Act, or the
Health Education Assistance Loan Program, as amended, including a Stafford,
PLUS, Consolidation or HEAL student loan.
“FFELP” means the U.S. Federal Family Education Loan Program.
“First Offer Terms” has the meaning given to such term in Section 6.9(b) of the
Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Higher Education Act” means the Higher Education Act of 1965, 20 U.S.C. Section
1001 et seq., as amended or supplemented from time to time, and all regulations
and guidelines promulgated thereunder.
“Indemnified Party” has the meaning given to such term in Section 7.1(b) of the
Agreement.
“Insurance Arrangement” has the meaning given to such term in Section 7.3 of the
Agreement.
“Law” means any and all domestic (federal, state or local) or foreign laws,
statutes, rules, regulations, requirements or Orders promulgated by any
Governmental Authority.
“Liability” shall mean any debt, liability, commitment or obligation of any kind
or nature (whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued,

--------------------------------------------------------------------------------

direct or indirect, primary or secondary, liquidated or unliquidated or due or
to become due).
“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing.
“Loans” means, collectively, private education loans, bar preparation loans and
medical residency loans.
“Loan File” means, with respect to a Loan, the file containing all current,
relevant information pertaining to such Loan, including a copy of the executed
Note and other Loan application documents, approval disclosures, credit
acceptance notices, truth-in-lending/final disclosures, and any other paper or
electronic loan origination supporting documentation required for underwriting
purposes, an evidence of insurance or risk sharing (if any), an accounting of
the allocation of all payments by the Borrower or on the Borrower’s behalf to
principal and interest on such Loan, documentation which supports periods of
repayment and deferment or forbearance (if any), Loan history including interest
rates and borrower benefits, Loan status, noting, and collection history (if
applicable), and all other electronic or paper records and correspondence with
respect to such Loan.
“Loan Transmittal Summary Form” means the form delivered with the Bill of Sale,
Assignment and Assumption Agreement which lists, by Borrower, each Loan being
acquired by the Buyer.
“Losses” has the meaning given to such term in Section 7.1(d) of the Agreement.
“Measuring Date” means the close of business on August 31, 2011.
“Mitigation Loss” has the meaning given to such term in Section 7.3 of the
Agreement.
“Nonpublic Personal Information” has the meaning assigned to that term in Title
V of the Gramm-Leach Bliley Act of 1999 (or any successor U.S. federal law).
“Note” means the promissory note or other writing or record evidencing a Loan,
together with all addenda, supplements and modifications thereto and, to the
extent it is an electronic promissory note, all electronic records evidencing
the same.
“Objection Notice” has the meaning given to such term in Section 7.1(d) of the
Agreement.
“Offered Assets” has the meaning given to such term in Section 6.9(a) of the
Agreement.
“Order” means any decree, order, writ, judgment, stipulation, award, injunction,
temporary restraining order or other order in any suit or proceeding by any
Governmental Authority.
“Party” means either of Buyer or Seller.

--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
association, bank, unincorporated association, joint venture or other entity or
a Governmental Authority.
“Principal Balance” means, with respect to a Loan, the outstanding principal
balance (including interest and fees which have been capitalized and added to
principal) of such Loan as of the applicable date of determination.
“Proceeding” means any suit, action, proceeding, arbitration, audit, hearing, or
investigation (in each case, whether civil, criminal, administrative or
investigative) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitral tribunal.
“Purchased Loans” has the meaning given to such term in Section 2.1(a) of the
Agreement.
“Purchase Price” means the product of (A) the sum of (i) the outstanding
aggregate Principal Balance of the Purchased Loans that are not Charged-Off
Loans as of the Closing Date, plus (ii) accrued and unpaid interest on such
Loans through the Closing Date, plus, (iii) interest to be capitalized on such
Loans (amounts in clauses (i), (ii) and (iii) to be without duplication of each
other), multiplied by (B) the Purchase Price Percentage. For the avoidance of
doubt, the Purchase Price shall constitute payment for all Acquired Assets,
including Purchased Loans that are Charged-Off Loans.
“Purchase Price Percentage” means 99.00%.
“Reoffer Notice” has the meaning given to such term in Section 6.9(b) of the
Agreement.
“Reoffer Terms” has the meaning given to such term in Section 6.9(b) of the
Agreement.
“Representatives” means, with respect to a Person, such Person’s officers,
directors, managers, employees, accountants, consultants, legal counsel,
financial advisors, agents and other advisors and representatives.
“Retained Portfolio” means, collectively, (i) all Loans owned by the Seller or
its Subsidiaries (including SLC Private Student Loan Trust 2009-A) as of the
Commitment Date that are not (x) Purchased Loans, (y) Loans required to be
purchased by the Buyer pursuant to the Forward Purchase Commitment Agreement
dated as of December 31, 2010, between the Seller and the Buyer or (z) FFELP
Loans and (ii) all of Seller’s interests in SLC Private Student Loan Trust
2009-A, a Delaware statutory trust.
“Schedule of Purchased Loans” means a Student Loan Tape that provides
information as of the Closing Date with respect to the Loans identified on the
Estimated Schedule of Purchased Loans, recognizing that certain Loans identified
on the Estimated Schedule of Purchased Loans may not be included on such Student
Loan Tape due to repayment in full or other discharge in full prior to the
Closing Date.
“Seller” means Citibank, N.A., a national banking association, as the seller
under the

--------------------------------------------------------------------------------

Agreement.
“Seller Indemnified Party” has the meaning given to such term in Section 7.1(b)
of the Agreement.
“Seller Material Adverse Effect” means any change, effect or circumstance that,
individually or in the aggregate, (i) has had or would reasonably be expected to
have a material adverse effect on the business, operations, results of
operations or financial condition of the Acquired Assets, taken as a whole or
(ii) would reasonably be expected to prevent or materially delay or materially
impair the ability of the Seller to consummate the Transaction, other than any
change, effect or circumstance proximately relating to, resulting from or
arising out of (A) changes in general economic or political conditions or the
financial, securities or credit markets in general; (B) any events,
circumstances, changes or effects that affect the general student loan industry;
(C) any changes, after the date hereof, in Laws (or interpretations thereof)
applicable to the Seller or any of the Seller’s Subsidiaries or any of their
respective properties or assets (including, for the avoidance of doubt, the
Health Care and Education Reconciliation Act of 2010 and the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010); (D) any changes, after the
date hereof, in GAAP (or interpretations thereof); (E) any outbreak or
escalation of hostilities or war (whether or not declared) or any act of
terrorism, or any earthquakes, hurricanes, tornados or other natural disasters;
(F) the announcement of the Transaction Documents or the Transaction; (G) any
change in the trading price of the common stock of the Seller or its parent
company or the failure by the Seller or its Subsidiaries to meet any internal or
published projections, forecasts or estimates for any period (it being
understood that the facts and circumstances that cause such change or failure
that are not otherwise excluded from the definition of Seller Material Adverse
Effect may be taken into account in determining whether there has been a Seller
Material Adverse Effect); or (H) any action taken as permitted or required by
the Transaction Documents or the Transaction or with the consent or at the
direction of the Buyer.
“Seller’s Notice” has the meaning given to such term in Section 6.9(a) of the
Agreement.
“SLC” means The Student Loan Corporation, a Delaware corporation.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (i) the value of the assets of such Person is greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person as determined in accordance with GAAP, (ii) such
Person is able to pay all liabilities of such Person as such liabilities mature
and (iii) such Person does not have unreasonably small capital. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Student Loan Tape” shall mean a schedule or computer tape which contains, as of
a specified date with respect to each Purchased Loan, the loan identification
number, the current loan rate of interest, the current principal balance, the
current accrued and unpaid interest including interest to be capitalized, an
indication as to whether or not such Purchased Loan is a Charged-Off Loan, the
loan status (including delinquency, grace, deferment and forbearance ),
bankruptcy status, and the charge-off status.

--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, statutory trust or other business entity of which an
aggregate of more than 50% of the outstanding voting stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.
“Tax” means all taxes, including income, gross receipts, ad valorem, VAT,
excise, real property, personal property, sales, use, transfer, withholding,
employment, unemployment, insurance, social security, business license, business
organization, environmental, worker’s compensation, profits, license, lease,
service, service use, severance, stamp, occupation, windfall profits, customs,
duties, franchise and other taxes imposed by any Governmental Authority, and any
interest, penalties, assessments or additions to tax resulting from,
attributable to or incurred in connection with any tax or any contest or dispute
thereof.
“Tax Contest” means any audit, examination, claim, dispute or controversy
relating to Taxes.
“Tax Return” means any report, return, declaration, statement or other
information required to be supplied to a Governmental Authority in connection
with Taxes.
“Termination Date” has the meaning given to such term in Section 8.1(c) of the
Agreement.
“Third Party Claim” means any claim, action, suit, proceeding or demand asserted
by any Person other than the Seller and the Buyer.
“Third Party Purchaser” has the meaning given to such term in Section 6.9(a) of
the Agreement.
“Third Party Terms” has the meaning given to such term in Section 6.9(b) of the
Agreement.
“Transaction” means the transaction contemplated by the Transaction Documents.
“Transaction Documents” means the Agreement, the Bill of Sale, Assignment and
Assumption Agreement and such other documents as may be identified as
“Transaction Documents” for purposes of the Agreement by the Seller and the
Buyer.
“Transfer Taxes” has the meaning given to such term in Section 6.4(a) of the
Agreement.



--------------------------------------------------------------------------------






Appendix B
Representations and Warranties with Respect to the Acquired Assets
The Seller represents and warrants as to the Acquired Assets as of the Closing
Date or as of the date otherwise noted:
(a)
Title. As of the Closing Date, the Seller has good and marketable title to, and
is the sole owner of, the Acquired Assets, free and clear of all Liens, charges,
claims, offsets, defenses, counterclaims or encumbrances of any nature and no
right of rescission, offsets, defenses or counterclaims have been asserted or
threatened with respect to the Acquired Assets. The sale of the Acquired Assets
pursuant to the Agreement and the Bill of Sale, Assignment and Assumption
constitutes an absolute transfer of all right, title and interest of the Seller
in, to and under the Acquired Assets, free and clear of any Lien or adverse
claim. Each of the Purchased Loans was acquired by the Seller from SLC pursuant
to the Asset Purchase Agreement, dated as of September 17, 2010, by and among
SLC, Citibank (South Dakota) National Association, SLC Student Loan Receivables
I, Inc. and the Seller.

(b)
Uniform Commercial Code Matters. The Purchased Loans constitute either “Payment
Intangibles” or “Instruments” within the meaning of the applicable Uniform
Commercial Code.

(c)
Description. The description of the Purchased Loans set forth in the Agreement
and in the Loan Transmittal Summary Form is true, complete and correct as of the
date specified.

(d)
Authorization. The Seller is authorized to sell, assign and transfer the
Acquired Assets, and the sale, assignment and transfer of the Acquired Assets
will be made pursuant to and consistent with the Laws and regulations under
which the Seller operates, and will not violate any decree, judgment or order of
any court or agency, or conflict with or result in a breach of any of the terms,
conditions or provisions of any agreement or instrument to which the Seller is a
party or by which the Seller or its property is bound, or will constitute a
default (or an event which could constitute a default with the passage of time
or notice or both) thereunder.

(e)
Binding Obligation. The Purchased Loans were each in full force and effect in
accordance with their terms and were the legal, valid and binding obligation of
the respective Borrower thereunder subject to no defenses (except the defense of
infancy).

(f)
No Consents. No consents and approvals are required by the terms of the Acquired
Assets for the consummation of the sale of such Acquired Assets under the
Agreement to the Buyer.

(g)
Servicing, etc. Due diligence and reasonable care, and in any event at least
that degree of care, skill and attention that is required to be exercised with
respect to the “Education Loans” under the 2008 Agreement, have been exercised
by the Seller and its Affiliates in the making, administering, servicing and
collecting on the Purchased Loans.

(h)
Accordance with Program and Law. Each Purchased Loan has been duly made and
serviced

--------------------------------------------------------------------------------




in accordance with the provisions of the related program under which such
Purchased Loan was originated and all applicable federal and state Laws.
(i)
Promissory Notes. Except for Purchased Loans executed electronically, there was
only one executed copy of the Note evidencing each Purchased Loan, which Note is
in the possession of the Seller or SLC on behalf of the Seller. For Purchased
Loans that were executed electronically, the Seller or SLC on behalf of the
Seller has possession of the electronic records evidencing the Note. There
exists a Loan File (which may be in hard copy, electronic format or some
combination of both) pertaining to each Purchased Loan containing a fully
executed Note and application, copies of all written correspondence with the
Borrower and notes of other communications with the Borrower, and all other
documentation necessary to allow the owner or servicer thereof to collect and
enforce such Purchased Loan. The files referred to in the previous sentence are
currently in the possession the Seller or SLC on behalf of the Seller.

(j)
No Other Notations. The Notes that constitute or evidence the Purchased Loans do
not have any marks or notations indicating that they had been pledged, assigned
or otherwise conveyed to any person other than the Buyer.

(k)
No Other Security Interest. The Seller has not pledged, assigned, sold, granted
a security interest in or other Lien on, or otherwise conveyed any of the
Acquired Assets except with respect to security interests that have been
terminated. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that included a description of
collateral covering all or any portion of the Acquired Assets except with
respect to security interests that have been terminated.

(l)
Assignability. If the Seller or one of its Subsidiaries is not the original
payee of any Note evidencing a Purchased Loan, such Note has been duly and
effectively transferred to the Seller in accordance with all applicable
requirements of Law and in any event such Purchased Loan and the Note evidencing
such Purchased Loan does not require notice to or consent from any Person
(including the Borrower) with respect to transfer, sale or assignment of the
rights and duties of the holder thereof and does not contain any provision that
restricts the ability of the holder thereof or the Buyer to exercise its rights
thereunder.

(m)
No Modification of Purchased Loans. No Purchased Loan has been modified,
extended or renegotiated in any way not provided for in the Note (as originally
executed and delivered).

(n)
Fully Disbursed. Each of the Purchased Loans is fully disbursed and provides
that period payments must be made in order to fully amortize the amount financed
over its term to maturity (exclusive of any deferral or forbearance periods).






--------------------------------------------------------------------------------

Appendix C

Power of Attorney and Blanket Endorsement
CITIBANK, N.A., a national banking association (“Citibank”), does hereby
authorize, constitute and appoint Discover Bank, a Delaware banking corporation
(“Discover”), on Citibank’s behalf and as its attorney-in-fact, to endorse all
of the Notes evidencing and representing Purchased Loans sold pursuant to that
certain Asset Purchase Agreement dated as of August 31, 2011, and that certain
Bill of Sale, Assignment and Assumption Agreement, dated as of ●, 2011, each
between Citibank and Discover(as the same may have been amended on or prior to
the date of this Power of Attorney and Blanket Endorsement) (the “Agreement”)
and to endorse each of said Notes on behalf of and as attorney-in-fact for
Citibank in the following form:
“All right, title and interest of the undersigned in the annexed Note is hereby
assigned to Discover Bank, without recourse except as provided in the Asset
Purchase Agreement, dated as of August 31, 2011, between Citibank, N.A. and
Discover Bank.
CITIBANK, N.A.

By:            
Name:         
Title:         ”


This power of attorney, and the power and authority granted to Discover
hereunder shall expire upon the date that is one year and one day after payment
in full of, or the fifth anniversary of the charge-off of, the last Purchased
Loan outstanding.

--------------------------------------------------------------------------------

For purposes of this authorization, and for purposes of transfer and endorsement
of said Notes, a facsimile of this authorization may be used in place of, or
substituted for, the original of this authorization.


Dated:             
CITIBANK, N.A.

By:         
Name:         
Title:         



--------------------------------------------------------------------------------

Appendix D

Form of Bill of Sale, Assignment and Assumption Agreement
This BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of ●, 2011 (the
“Closing Date”), is by and between (i) Citibank, N.A., a national banking
association, as the Seller (the “Seller”) and (ii) Discover Bank, a Delaware
banking corporation, as the Buyer (the “Buyer”). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them or
incorporated by reference in that certain Asset Purchase Agreement, dated as of
August 31, 2011 (the “Agreement”), by and between the Seller and the Buyer.
WHEREAS, the Seller and the Buyer have entered into the Agreement, pursuant to
which the Buyer has agreed, among other things, to purchase from the Seller the
Acquired Assets; and
WHEREAS, pursuant to this Bill of Sale, Assignment and Assumption Agreement, the
Seller shall, on the Closing Date, sell, transfer, assign and delegate to the
Buyer, and the Buyer shall purchase, pursuant to this Bill of Sale, Assignment
and Assumption Agreement, all the Acquired Assets and all obligations with
respect thereto, including the Loans described in the Loan Transmittal Summary
Form attached hereto as Annex A, together with the assets and liabilities
related thereto under the terms and conditions of the Agreement, as provided for
in this Bill of Sale, Assignment and Assumption Agreement.
NOW, THEREFORE, in consideration of the premises and covenants hereinafter
contained, in consideration of the representations, warranties and covenants
contained in the Agreement, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
desire to enter into this Bill of Sale, Assignment and Assumption Agreement on
the terms set forth herein.
KNOW ALL PERSONS BY THESE PRESENTS, that, effective as of 11:59 p.m. (New York
City time) on the Closing Date, the Seller does hereby sell, convey, assign,
transfer and deliver to the Buyer, and the Buyer does hereby purchase, acquire
and accept from the Seller, all right, title, interest and security interest of
the Seller in, to and under the Acquired Assets.
The Seller and the Buyer hereby make their respective representations and
warranties set forth in Article III of the Agreement.
The respective rights of the Seller and the Buyer with respect to the Acquired
Assets shall be governed exclusively by the Agreement, and nothing in this Bill
of Sale, Assignment and Assumption Agreement shall alter any liability or
obligations arising under the Agreement, which shall (without limiting the
generality of the foregoing) govern. If there is any conflict or inconsistency
between the provisions of the Agreement and this Bill of Sale, Assignment and
Assumption Agreement, the provisions of the Agreement shall govern.
This Bill of Sale, Assignment and Assumption Agreement shall be binding upon,
and shall inure to the benefit of, the Seller, the Buyer and their respective
successors and assigns permitted

--------------------------------------------------------------------------------

by the Agreement, and shall survive the execution and delivery hereof. This Bill
of Sale, Assignment and Assumption Agreement is not intended and shall not be
construed to confer upon any Person, other than the Seller and the Buyer, any
rights or remedies hereunder.
This Bill of Sale, Assignment and Assumption Agreement, and all claims or causes
of action (whether in contract or tort) that may be based upon, arise out of or
relate to this Bill of Sale, Assignment and Assumption Agreement or the
negotiation, execution or performance of this Bill of Sale, Assignment and
Assumption Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with this Bill of Sale, Assignment and Assumption Agreement or as an inducement
to enter into this Bill of Sale, Assignment and Assumption Agreement) shall be
governed by, and construed in accordance with, the Laws of the State of New York
without regard to principles of conflict of laws (other than Section 5-1401 of
the General Obligations Law of the State of New York).
No waiver, modification or change of any of the provisions of this Bill of Sale,
Assignment and Assumption Agreement shall be valid unless in writing and signed
by the Party against whom such claimed waiver, modification or change is sought
to be enforced.
This Bill of Sale, Assignment and Assumption Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same instrument.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Buyer and the Seller have caused this Bill of Sale,
Assignment and Assumption Agreement to be executed by their duly authorized
representatives as of the date first above written.
CITIBANK, N.A., as the Seller
By:                
    Name:
    Title:
DISCOVER BANK, as the Buyer
By:                
    Name:
    Title:

--------------------------------------------------------------------------------

Annex A


LOAN TRANSMITTAL SUMMARY FORM
[DELIVERED SEPARATELY AS A STUDENT LOAN FILE]



